Title: To Thomas Jefferson from James Fanning, 21 February 1789
From: Fanning, James
To: Jefferson, Thomas



Sir
hotel de La grande Bretagne rue Jacobthe 21st. Feb: 1789.

I pass’d some melancholly months here, occasion’d by my poor wife’s long illness and death, and since I had the misfortune to loose her, my daughter was in a low state of health; my sufferings made a recluse of me and prevented my taking the liberty of paying my respects from time to time to Your Excellency, on whom I had that of calling yesterday to thank you for all the trouble you were pleased to take in the affair of my lands and for your goodness in permiting me to avail myself of your further protection, by your Excellency’s letter to me of the 10th. (which was sent me from the Country) enclosing two you had received relative to my affair; I see by them that Messrs. Shoolbred and Moodie got my power of attorney, I wish they had own’d the receipt of it sooner; from their character I cannot doubt but they will, at a proper time, exert themselves to serve me. Let what will happen my obligations to your Excellency I shall never forget. I have the honour to be with the utmost respect Your Excellency’s Most obliged & most obedient humble Servant,

Ja Fanning

 
Monday morning I part for La Rochetalbot. Shou’d your Excellency have any Commands for Le Maine or for Anjou, I shou’d be happy to be honour’d with them. An appointment on business of consequence to my litle family prevents my waiting in person on Your Excellency this morning.
 
